Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 1 of 20 PageID #: 9991




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

     LISA TORREY, et al.,                                   §
                                                            §
                                                            §    CIVIL ACTION NO. 5:17-CV-00190-RWS
                   Plaintiffs,                              §
                                                            §
     v.                                                     §
                                                            §
     INFECTIOUS DISEASES SOCIETY OF                         §
     AMERICA, et al.,                                       §
                                                            §
                   Defendants.                              §
                                                            §
                                                     ORDER
          Before the Court is Defendant Infectious Diseases Society of America’s (“IDSA”) Motion

 for Summary Judgment on Plaintiffs’ RICO and Antitrust Claims.1,2 Docket No. 357. The Court

 heard argument on the motion on April 23, 2021. Docket No. 397. For the reasons set forth below,

 Defendant’s motion is GRANTED.

                                                BACKGROUND

          Plaintiffs sued Defendant in November 2017, alleging that the Defendant, Doctors and

 Insurance Defendants have engaged in a decades-long conspiracy to deny the existence of and to

 prevent treatment of chronic Lyme disease. Docket No. 1. Plaintiffs alleged that doctors have

 known for a long time that while many patients who contract Lyme disease may be cured with



 1
  At the time the motion was filed, several individual doctors were also defendants in the case and signed onto the
 motion, including Dr. Gary P. Wormser, Dr. Allen Steere, Dr. Raymond J. Dattwyler, Dr. John J. Halperin, Dr. Eugene
 Shapiro and Dr. Leonard Sigal (collectively, the “Doctors”). They have since been dismissed from the case. Docket
 No. 396.
 2
   Plaintiffs also sued the insurance providers Anthem, Inc., Blue Cross and Blue Shield of Texas, Aetna, Inc., Cigna
 Health and Life Insurance Company (sued as Cigna Corporation), Kaiser Foundation Health Plan, Inc. (sued as Kaiser
 Permanente, Inc.), United Healthcare Services, Inc., Unitedhealth Group Inc. and Blue Cross and Blue Shield
 Association (collectively, the “Insurance Defendants”). At this time, the suit against these parties has either been
 stayed for notice of settlement or dismissed.
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 2 of 20 PageID #: 9992




 short-term antibiotics, up to 40 percent of patients do not respond to short-term antibiotic

 treatment. Id. ¶ 45. These patients require long-term antibiotic treatment until the symptoms are

 resolved.   Id.   Though the Insurance Defendants initially provided coverage for long-term

 antibiotic treatment of Lyme disease, the health insurance industry made a concerted effort in the

 1990’s to deny coverage because long-term treatment was too expensive. Id. ¶¶ 47–48. The

 Insurance Defendants enlisted the help of doctors who were researching Lyme disease—the IDSA

 panelists—and paid them large fees to develop arbitrary guidelines for testing Lyme disease. Id.

 ¶ 48. Once these guidelines were established, the Insurance Defendants denied coverage for

 patients who did not meet the new stringent Lyme disease testing protocols and prevented

 Plaintiffs from obtaining the antibiotics needed to treat their disease. Id. ¶ 49.

        Plaintiffs’ Third Amended Complaint alleges four counts of Racketeer Influenced and

 Corrupt Organization (“RICO”) violations (Docket No. 361 at 45–49), one count of antitrust

 violations (id. at 49–52) and two counts of misrepresentation (id. at 52–60). Plaintiffs have since

 filed a stipulation dismissing their RICO allegations. Docket No. 396. Defendant now moves for

 summary judgment on Plaintiffs’ antitrust claim.

                                        LEGAL STANDARD

        The purpose of summary judgment is to isolate and dispose of factually unsupported claims

 or defenses. See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (“The Federal Rules of Civil

 Procedure have for almost 50 years authorized motions for summary judgment upon proper

 showings of the lack of a genuine, triable issue of material fact.”). Summary judgment is proper

 if the pleadings, the discovery and disclosure materials on file and any affidavits “[show] that there

 is no genuine dispute as to any material fact and that the movant is entitled to judgment as a matter

 of law.” FED. R. CIV. P. 56(a). A dispute about a material fact is genuine “if the evidence is such



                                             Page 2 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 3 of 20 PageID #: 9993




 that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986). The trial court must resolve all reasonable doubts in favor of the

 party opposing the motion for summary judgment. Casey Enters. Inc. v. Am. Hardware Mut. Ins.

 Co., 655 F.2d 598, 602 (5th Cir. 1981). The substantive law identifies which facts are material.

 Anderson, 477 U.S. at 248.

        The party moving for summary judgment has the burden to show that there is no genuine

 issue of material fact and that it is entitled to judgment as a matter of law. Id. at 256. Where the

 nonmovant bears the burden of proof, the movant may discharge its burden by showing that there

 is an absence of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v.

 Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its

 burden, the nonmovant must “respond to the motion for summary judgment by setting forth

 particular facts indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing

 Anderson, 477 U.S. at 248–49). The nonmovant must adduce affirmative evidence. Anderson,

 477 U.S. at 256–57. No “mere denial of material facts nor . . . unsworn allegations [nor] arguments

 and assertions in briefs or legal memoranda” will suffice to carry this burden. Moayedi v. Compaq

 Computer Corp., 98 F. App’x 335, 338 (5th Cir. 2004). The Court must consider all the evidence,

 but must refrain from making any credibility determinations or weighing the evidence. See Turner

 v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                           DISCUSSION

        Defendant contends that (1) Plaintiffs cannot present significant probative evidence of

 payments or communications linking it to the Insurance Defendants’ alleged antitrust conspiracy;

 (2) Plaintiffs lack significant probative evidence to support their antitrust claims against it; (3)

 Plaintiffs’ damages are derivative of their personal injuries and are not recoverable under antitrust



                                            Page 3 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 4 of 20 PageID #: 9994




 law; and (4) Plaintiffs’ claim is barred by the statute of limitations. Because the Court finds that

 there is no genuine issue of material fact on Defendant’s first and second contentions regarding

 probative evidence, it does not reach the issue of whether Plaintiffs’ damages are proper or

 Plaintiff’s claims are barred by the statute of limitations.

 I.     Lack of Evidence Linking Defendant to the Insurance Defendants

        Defendant asserts that Plaintiffs brought this case against the Insurance Defendants,

 alleging that one aspect of their longstanding and open business activities is a fraudulent criminal

 conspiracy in violation of antitrust law designed to save themselves millions of dollars by denying

 coverage for chronic Lyme disease; Plaintiffs joined Defendant to the case by asserting that the

 Insurance Defendants brought it into their criminal conspiracy through long-term, ongoing

 payments related to Lyme disease. Docket No. 357 at 13. Defendant argues that Plaintiffs must

 produce significant probative evidence showing it participated in the alleged conspiracy by

 receiving payments from the Insurance Defendants—otherwise, it cannot be liable for a criminal

 conspiracy that it did not conceive, that it never even discussed with any Insurance Defendant and

 that was not designed to benefit it. Id. at 14. Defendant argues that Plaintiffs cannot reach this

 burden because there is no evidence that it ever received any payments from any Insurance

 Defendant related to Lyme disease.

        Defendant also preemptively argues that Plaintiffs may not rely on a press release from the

 Connecticut Attorney General or testimony before Congress from Dr. Joseph Burrascano. Id.

 Defendant asserts that these statements do not identify a single doctor, Insurance Defendant or

 consulting arrangement or payment, and thus do not create a genuine factual dispute. Id. And,

 Defendant argues, the press release and Congressional testimony are both inadmissible hearsay

 that cannot be considered in ruling on summary judgment. Id. at 14–15 (citing FED. R. CIV. P.



                                              Page 4 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 5 of 20 PageID #: 9995




 56(c)(2); Cruz v. Aramark Servs., 213 Fed. App’x 329, 332 (5th Cir. 2007); In re Oil Spill by the

 Oil Rig Deepwater Horizon, MDL No. 2179, 2012 WL 425164, at *2 (E.D. La. Feb. 9, 2012); Fat

 Butter, Ltd. v. BBVA USA Bancshares, Inc., No. 4:09-cv-3053, 2010 WL 11646900, at *8 (S.D.

 Tex. Apr. 13, 2010)).

        Plaintiffs first respond that, due to the destruction of evidence in this case (see Docket No.

 373 at 5–9), Plaintiffs are relying on circumstantial evidence to support the conspiracy between

 Defendant and health insurance companies. Id. at 12. As part of its circumstantial case, Plaintiffs

 assert that health insurance companies paid for long term antibiotics for Lyme disease until they

 determined it cut into profits in the mid-1990’s. Id. at 13 (citing Docket No. 373-1 at 90:8–93:14).

 Plaintiffs assert that Empire Blue Cross/Blue Shield created an arbitrary policy of only covering

 short-term antibiotic treatment that had no medical or scientific justification, and other medical

 companies shortly followed suit. Id. (citing Docket No. 373-1 at 114:3–9; PAMELA WEINTRAUB,

 CURE UNKNOWN, INSIDE THE LYME EPIDEMIC 306–31 (2008)). Plaintiffs also assert that from the

 mid-1990’s until enactment of the 2000 IDSA Guidelines, health insurance companies began

 denying insurance coverage for antibiotics after short-term treatment. Id. Plaintiffs further assert

 that at the same time health insurance companies created arbitrary guidelines for Lyme disease,

 they began paying large consulting fees to some of the most influential Lyme disease experts. Id.

        Plaintiffs then allege that three doctors involved in the IDSA Guidelines received payments

 from insurance companies. One, Plaintiffs allege that Dr. Sigal—who was hired by Defendant to

 review the Lyme disease guidelines before they were published—was an “active expert witness

 for insurance companies.” Id. (citing Docket No. 373-2 at 44:7–19, 59:9–24). Two, Plaintiffs

 allege that Dr. Shapiro—who was hired by Defendant to author the 2000 and 2006 IDSA

 Guidelines—testified that he provided expert testimony in around 75 to 80 cases, offered testimony



                                            Page 5 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 6 of 20 PageID #: 9996




 in court more than a “dozen” times and twice testified in front of medical boards. Id. at 13–14

 (citing Docket No. 373-4 at 6:3–24). Three, Plaintiffs allege that Dr. Dattwyler—who was also

 one of the guideline authors retained by Defendant—testified that he was hired by insurance

 companies to testify as an expert witness in Lyme cases, to consult and to review medical records

 for Lyme patients. Id. at 14 (citing Docket No. 373-5 at 13:1–4, 13:7–16, 189:19–190:6).

         Plaintiffs then rely on a 2006 Investigation by then Connecticut Attorney General Richard

 Blumenthal. Id. Plaintiffs assert that Blumenthal investigated the IDSA Guidelines and served

 Civil Investigative Demands (“CIDs”) on many of the IDSA panelists and health insurance

 companies. Id. (citing Docket No. 373-6). Plaintiffs then point to a press release from Blumenthal

 that concluded several of the most powerful IDSA panelists had undisclosed financial interests in

 insurance companies including consulting arrangements with insurance companies. Id. (citing

 http://www.empirestatelymediseaseassociation.org/Archives/CTAGPressReleaseIDSAResponse.

 htm).

         Plaintiffs assert that after receiving the large consulting fees from insurance companies, the

 IDSA panelists put the same arbitrary guidelines into the IDSA Guidelines that the insurance

 companies created in the 1990’s. Id. Plaintiffs argue that insurance companies have since used

 the IDSA Guidelines to justify restricting coverage of long-term antibiotic treatment of Lyme

 disease. Id. at 15 (citing https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2435453/).

         Plaintiffs then rely on the fact that several states passed or proposed legislation that requires

 insurers to pay for long-term antibiotic treatment for Lyme disease patients who experience

 treatment failure. Id. Plaintiffs assert that Defendant criticized legislation “[r]equiring health

 insurers to cover Lyme disease treatments that are not supported by scientific evidence, including

 long-term antibiotic use.”       Id. (citing https://www.idsociety.org/globalassets/idsa/topics-of-



                                              Page 6 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 7 of 20 PageID #: 9997




 interest/lyme/lyme-state-policy-primer-update-2016-final.pdf).       Plaintiffs   posit   that   an

 independent organization with no connection to insurance companies would not publish such a

 statement. Id.

        Plaintiffs conclude that this circumstantial evidence supports an inference of conspiracy

 between Defendant and health insurance companies and establishes that the only reason the IDSA

 panelists created guidelines claiming there is no treatment failure in Lyme disease is because they

 engaged in a conspiracy with health insurance companies. Id. at 16 (citing Abraham & Veneklasen

 Joint Venture v. Am. Quarter Horse Ass’n, 776 F.3d 321, 331–32 (5th Cir. 2015); Viazis v. Am.

 Ass’n of Orthodontists, 314 F.3d 758, 763 (5th Cir. 2002)).

        Plaintiffs next respond that the circumstantial evidence tends to exclude independent

 conduct. Id. Plaintiffs assert that the IDSA panelists involved with the IDSA Guidelines agree

 that there is treatment failure in Lyme disease but allowed the IDSA Guidelines to publish with

 the statement: “[t]here is no convincing biologic evidence for the existence of symptomatic chronic

 B. burgdorferi infection among patients after receipt of recommended treatment regimens for

 Lyme disease.” Id. (citing Docket No. 373-8 at 36:11–13; Docket No. 373-2 at 42:4–19, 58:12–

 59:24; Docket No. 357-2). Plaintiffs posit that the only reason the IDSA panelists would allow

 this to occur is due to large payments made by the health insurance companies in their conspiracy

 to restrain competition. Id.

        Defendant first replies that no evidence was destroyed or not produced in this matter.

 Docket No. 386 at 3. Defendant asserts that Plaintiffs have always contended that this case is

 about alleged large consulting fees the Insurance Defendants paid to the Doctors to write false

 Lyme disease guidelines. Id. at 4 (citing Docket No. 1 ¶¶ 54, 76; Docket No. 377 ¶¶ 38–49; Docket

 No. 373 at 1). Defendant asserts that discovery in this matter has at all times been limited to



                                            Page 7 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 8 of 20 PageID #: 9998




 finding consulting payments from the Insurance Defendants to the Doctors or Defendant related

 to Lyme disease: Plaintiffs’ written discovery requests focused on payments from the Insurance

 Defendants to the Doctors; Plaintiffs never challenged Defendant’s objections regarding payments

 by “insurance companies” that were not limited to the Insurance Defendants; and Plaintiffs never

 asked Defendant or the Doctors to produce documents regarding payments to the Doctors from

 disability or medical malpractice insurance companies. Id. Defendant further argues that the scope

 of discovery has already been litigated in this Court and that the scope of the subject matter

 searched for would be limited to Defendant and the Doctors searching and producing documents

 sufficient to show any consulting payments by the Insurance Defendants. Id. at 5 (citing Docket

 No. 181 ¶ I.2).

          Defendant argues that Plaintiffs cannot complain now, well after the close of fact discovery

 and in response to Defendant’s summary judgment motion, that it and the Doctors “destroyed or

 failed to produce relevant documents.” Id. at 5. Defendant asserts that there is no evidence of

 such alleged destruction or failure to produce, and Plaintiffs never raised these allegations with

 Defendant or the Doctors; never asked for a meet-and-confer; and never filed a motion to compel.3


 3
   Discovery closed in this matter on January 15, 2021. Docket No. 376. The instant motion for summary judgment
 motion was filed on February 3, 2021. Docket No. 357. In response to summary judgment, for the first time, Plaintiffs
 allege that evidence was destroyed; they did not, however, file a motion to compel at that point. Defendant raised this
 in its reply on March 16, and at oral argument on April 23, the Court questioned Plaintiffs about their failure to move
 on the alleged discovery dispute. Docket No. 405 at 34:5–14. Only after that, on May 3, did Plaintiffs file a motion
 to compel. Docket No. 402. That is too late. See Lectec Corp. v. Chattem, Inc., No. 5:08-CV-130, 2011 WL
 13085199, at *2 (E.D. Tex. Feb. 1, 2011) (Folsom, J.) (“Plaintiff has not shown that it moved to compel production
 from [Defendant], however, so Plaintiff cannot now rely on any purported discovery misconduct to compensate for a
 deficiency in Plaintiff’s evidence.”).

 Moreover, Plaintiffs provide no evidence to support their allegation that Defendant has not met its discovery
 obligations in this case. The parties agreed on the scope of the subject matter that would be searched for—and relevant
 to this issue—and that scope was limited to evidence of payments from the Insurance Defendants. See Docket No.
 181 ¶ I.2 (“For all Defendants, copies of payments, checks, wire transfers, or other documents sufficient to show any
 consulting payments by the insurance defendants to the doctor defendants and/or Infectious Diseases Society of
 America (IDSA[]) related to Lyme disease. These documents would not include payments made for claims for the
 provision of medical services to patients by the doctor defendants.”). Work that a doctor has done with other disability
 or medical malpractice insurance companies is irrelevant to the Plaintiffs’ allegations in this suit and does not support
 Plaintiffs’ speculation that documents were not produced.

                                                     Page 8 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 9 of 20 PageID #: 9999




 Id. Concerning Dr. Sigal, Defendant asserts that he served as an expert for Standard Insurance

 Company, a disability carrier, and he testified that he and his wife destroyed hard-copy documents

 that had been stored in their garage just before they moved in 2014 or 2015—well before Plaintiffs

 filed this case. Id. at 6 (citing Schwob v. Standard Insurance Co., 248 Fed. App’x 22, 23, 26 (10th

 Cir. 2007); Dutkewych v. Standard Insurance Co., 781 F.3d 623, 625, 629 (1st Cir. 2015); Docket

 No. 386-1 at 20:18–21:16). Concerning Dr. Shapiro, Defendant asserts that he testified that he

 never served as an expert witness for an Insurance Defendant or any health insurance company—

 which Plaintiffs themselves recognize, referring to Dr. Shapiro’s work “related to the disability

 claims he worked on for insurance companies” and “in malpractice cases involving Lyme disease.”

 Id. at 7 (citing Docket No. 373 at 6). Concerning Dr. Dattwyler, Defendant asserts that he did not

 work for any Insurance Defendant or any other health insurance company, only having

 engagements with medical malpractice carriers and disability carriers. Id. at 8 (citing Docket No.

 386-5 at 13:1–16). Concerning Defendant, it asserts that it preserved documents at the beginning

 of this case, including the materials submitted to the Connecticut Attorney General from more than

 ten years before Plaintiffs filed this case. Id. at 9 (citing Docket No. 386-6 at 77:23–78:16, 82:3–

 83:7). Defendant asserts that it searched its records and provided to Plaintiffs all relevant

 documents in accordance with limits on discovery agreed to by the parties or as ordered by the

 Court. Id. (citing Docket No. 357-5 ¶ 9).

        Defendant next replies that its lobbying efforts cannot support Plaintiffs’ antitrust claims.

 Id. at 11. Defendant asserts that the Noerr-Pennington doctrine, which holds that petitioning the

 government in an effort to influence public policy cannot constitute evidence in support of an

 antitrust claim, is well established. Id. (citing E. R. R. Presidents Conf. v. Noerr Motor Freight,

 Inc., 365 U.S. 127, 135 (1961); United Mine Workers of Am. v. Pennington, 381 U.S. 657, 670–



                                             Page 9 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 10 of 20 PageID #: 10000




  71 (1965); see also Gibbes v. Ameristar Casino Vicksburg Inc., 137 F. App’x 673, 674 (5th Cir.

  2005); Bayou Fleet, Inc. v. Alexander, 234 F.3d 852, 854 (5th Cir. 2000)).

  II.       Lack Evidence to Support Antitrust Claims

            Defendant contends that Plaintiffs bear a heavy burden that they cannot meet in pursuing

  an antitrust claim. Docket No. 357 at 22 (citing Matsushita Elec. Indus. Co, Ltd. v. Zenith Radio

  Corp., 475 U.S. 574, 588 (1986)). Defendant argues that the entirety of the evidence produced in

  this matter supports that it and the Doctors acted independently from the Insurance Defendants to

  write the IDSA Guidelines—which dooms Plaintiffs’ antitrust claims. Id. at 22–23 (citing Stewart

  Glass & Mirror, Inc. v. USA Glas, Inc., 17 F.Supp.2d 649, 657 (5th Cir. 1998)). Defendant

  contends that Plaintiffs cannot meet their burden to produce probative evidence that it agreed with

  the Insurance Defendants to restrain trade, as there is no evidence of an agreement, much less one

  to restrain trade. Id. at 23 (citing Marucci Sports LLC v. Nat’l Collegiate Athletic Ass’n, 751 F.3d

  368, 374 (5th Cir. 2014); Golden Bridge Tech., Inc. v. Motorola, Inc., 547 F.3d 266, 272 (5th Cir.

  2008); Spectators’ Commun. Network, Inc. v. Colonial Country Club, 253 F.3d 215, 222 (5th Cir.

  2001)).

            Defendant further contends that Plaintiffs have no evidence to show that the alleged

  markets are relevant antitrust product markets, which are defined based on the interchangeability

  of products and competition amongst brands. Id. at 22–23 (citing Apani Southwest, Inc. v. Coca-

  Cola Enterprises, Inc., 300 F.3d 620, 626 (5th Cir. 2002)). Defendant states that Plaintiffs asserted

  relevant antitrust markets are the market for the “treatment of chronic Lyme disease” and the

  market for insurers to provide “coverage for such treatment.” Id. at 23. But, Defendant contends,

  the IDSA Guidelines are not a product because they are available for free, and the proliferation of

  other guidelines for the treatment of Lyme disease illustrates that the existence of the IDSA



                                             Page 10 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 11 of 20 PageID #: 10001




  Guidelines does not prevent any other organization from issuing its own guidelines. Id. at 24

  (citing Kinderstart.com LLC v. Google, Inc., No. C 06-2057, 2007 WL 831806, *5 (N.D. Cal. Mar.

  16, 2007); Docket No. 357-3 at 2). And although Plaintiffs allege that Defendant conspired to

  monopolize the markets for “treatment of chronic Lyme disease” and for the insurance coverage

  for Lyme disease, Defendant points out that it is not an insurance company and does not compete

  in the insurance coverage market. Id.

         Moreover, to the extent the IDSA Guidelines recommend to doctors certain treatments for

  Lyme disease, Defendant argues that Plaintiffs cannot present evidence that the IDSA Guidelines

  function as a “monopoly” as required under the Sherman Act. Id. Defendant asserts that a

  monopolization claim fails at summary judgment if Plaintiffs cannot allege a market share of “at

  least fifty percent,” and “it is doubtful whether 60 or 64 percent would be enough.” Id. (citing

  Domed Stadium Hotel, Inc. v. Holiday Inns, Inc., 732 F.2d 480, 489 (5th Cir. 1984)). Defendant

  contends Plaintiffs cannot meet that threshold here. Id. at 25 (citing Docket No. 357-3 at 2).

         Finally, Defendant contends that for Plaintiffs’ Section 2 monopolization claims, they must

  prove that it engaged in “predatory” or “exclusionary” conduct, and for their Section 1 conspiracy

  claims, they must prove that it engaged in an “unreasonable restraint” on competition. Id.

  Defendant argues that it is well settled that setting forth professional guidance that is voluntary on

  its face is not an unreasonable restraint of trade. Id. (citing Consol. Metal Prod., Inc. v. Am. Petrol.

  Inst., 846 F.2d 284, 296 (5th Cir. 1988)). Defendant asserts that the Fifth Circuit discourages

  treble damages actions that are nothing more than disagreements with the recommendations set

  forth in voluntary guidelines, regardless whether most doctors rely on the IDSA Guidelines. Id. at

  25–26 (citing Golden Bridge, 547 F.3d at 273; DM Research, Inc. v. Coll. of Am. Pathologists,




                                              Page 11 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 12 of 20 PageID #: 10002




  170 F.3d 53, 57 (1st Cir. 1999); Schachar v. Am. Acad. Of Ophthalmology, Inc., 870 F.2d 397,

  398 (7th Cir. 1989)).

         Plaintiffs respond that the relevant antitrust market is the Lyme disease treatment market

  in the United States, which is relevant and proper for an antitrust case. Docket No. 373 at 18

  (citing Wilk v. Am. Med. Ass’n, 671 F. Supp. 1465, 1478 (N.D. Ill. 1987), aff’d, 895 F.2d 352 (7th

  Cir. 1990); Oltz v. St. Peter’s Cmty. Hosp., 861 F.2d 1440, 1447 (9th Cir. 1988); Weiss v. York

  Hosp., 745 F.2d 786, 827 (3d Cir. 1984); Bio-Med. Applications Mgmt. Co., Inc v. Dallas

  Nephrology Assoc., No. 4:94CV37, 1995 WL 215302, at *2 (E.D. Tex. Feb. 6, 1995); Leyba v.

  Renger, 874 F. Supp. 1229, 1238 (D.N.M. 1994)).

         Plaintiffs next responds that Defendant dominates and controls a monopoly share of the

  Lyme disease treatment market, as it represents to the country that it is the leading authority in the

  treatment of Lyme disease and continually pushes for its guidelines to be the only thing doctors

  need to follow when treating Lyme disease. Id. at 20 (citing Docket No. 373-10). Plaintiffs

  contend that to protect its monopoly in the Lyme treatment market, Defendant tries to influence

  state legislators and Congress. Id. at 20–21. Plaintiffs also argue that it is impossible for doctors

  to rely on other guidelines because of Defendant’s dominance in the Lyme disease treatment

  market. Id. at 22 (citing https://www.hhs.gov/sites/default/files/tbdwg-2020-reportto-ongress-

  final.pdf). Plaintiffs argue that Defendant works to perpetuate its dominance. Id.

         Plaintiffs also respond that voluntary guidelines can be an unreasonable restraint on

  competition. Id. at 23 (citing Am. Soc. of Mech. Engineers, Inc. v. Hydrolevel Corp., 456 U.S.

  556, 558 (1982)). Plaintiffs argue that a standard-setting organization can obtain monopoly power

  by allowing members with an economic interest in restraining competition to bias its standard-




                                             Page 12 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 13 of 20 PageID #: 10003




  setting process. Id. at 17 (citing Allied Tube & Conduit Corp. v. Indian Head, Inc., 486 U.S. 492,

  501 (1988)).4

             Defendant replies that all of Plaintiffs’ antitrust claims allege that it conspired with the

  Insurance Defendants and the Doctors to restrain competition, yet Plaintiffs have no evidence of

  an actual agreement and no evidence of the large consulting fees. Docket No. 386 at 12. Defendant

  asserts that in the absence of proof, Plaintiffs instead recycle 2008 statements from the Connecticut

  Attorney General and Burrascano’s 1993 Congressional testimony. Id. at (citing Docket No. 373

  at 8–10). But, Defendant argues, it demonstrated in its motion—and Plaintiffs did not refute—

  that these statements do not identify a single communication between an Insurance Defendant and

  a Doctor or Defendant regarding Lyme disease and do not identify a single payment from an

  Insurance Defendant to a Doctor or Defendant for a consulting arrangement related to Lyme

  disease. Id. Defendant argues that these statements are thus irrelevant, as well as inadmissible.

  Id. With no evidence of large consulting fees paid by the Insurance Defendants to the Doctors,

  Defendant asserts that Plaintiffs stretch to assert that its lobbying efforts regarding Lyme disease

  and alleged false statements in the Lyme disease guidelines make sense only if the Insurance

  Defendants have paid substantial sums to it and the Doctors. Id. at 14. But not only can lobbying

  efforts not be used to support a conspiracy per the Noerr-Pennington doctrine, Defendant argues

  that there “is a persuasive, rational and non-conspiratorial explanation for its lobbying efforts”: it

  believes that Lyme disease diagnosis and treatment should be based on scientific evidence. Id.

  (citing Docket No. 373-10 at 1 (“IDSA must oppose H.R. 4701, as we believe it will

  inappropriately bias federal activities that must remain science-based in order to ensure optimal

  patient care and protect the public’s health and safety.”)).



  4
      Plaintiffs further assert that Defendant said nothing about Plaintiffs’ Section 2 antitrust claim. Id. at 24.

                                                         Page 13 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 14 of 20 PageID #: 10004




            Defendant argues that Plaintiffs have also not contested the sworn declarations from it and

  the Doctors that they did not communicate with or interact with the Insurance Defendants in

  developing the IDSA Guidelines. Id. at 15. Defendant argues that there can be no “meeting of the

  minds” without any “meeting.” Id. (citing H & B Equip. Co. v. Int’l Harvester Co., 577 F.2d 239,

  245 (5th Cir. 1978); In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 654 (7th Cir.

  2002)).

            Defendant then replies that Plaintiffs present no evidence to support their alleged antitrust

  market. Id. at 16. Defendant asserts that the Fifth Circuit recently held that an antitrust plaintiff

  must “meet his burden of presenting evidence” to establish an antitrust market, such as setting

  forth the potential competitors in the alleged market or presenting evidence of “all interchangeable

  substitute products.” Id. (citing Shah v. VHS San Antonio Partners LLC, 985 F.3d 450, 455, 452

  (5th Cir. 2021)). But Plaintiffs only cite the Center for Disease Control’s statement regarding the

  scope of Lyme disease in the United States and the fact that the IDSA Guidelines state that they

  seek to assist clinicians who diagnose and treat Lyme disease. Id. (citing Docket No. 373 at 19).

            Defendant further replies that Plaintiffs do not provide any evidence that it competes in the

  alleged market for the treatment of Lyme disease—or evidence of how it would benefit

  economically if it limited competition in that market. Id. at 17 (citing United Farmers Agents

  Ass’n v. Farmers Ins. Exch., 89 F.3d 233, 236 (5th Cir. 1996); Kinderstart.com, 2007 WL 831806,

  at *5). And, Defendant argues, the case law Plaintiffs rely on is inapposite, as the cases cited

  address medical services markets involving actual medical professionals who were competitors in

  the proposed market. Id. (citing Oltz, 861 F.2d at 1447 (finding medical doctor anesthesiologists

  and nurse anesthesiologists competed in the market for anesthesia care); Weiss, 745 F.2d at 826

  (finding medical doctors and osteopathic doctors competed in market for inpatient hospital care)).



                                               Page 14 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 15 of 20 PageID #: 10005




         Defendant also replies that there is no evidence it possesses a monopoly market share. Id.

  First, Defendant argues that Plaintiffs are attempting to revise their original, joint monopolization

  claim to allege that Defendant alone monopolizes the market for Lyme disease treatment. Id. at

  17–18. But even with recasting the monopolization claims as Plaintiffs do, there is no support for

  the proposition that Defendant’s claim to be a premier authority is evidence that it participates in

  the actual market for the treatment and diagnosis of Lyme disease. Id. at 19 (citing Retractable

  Tech., Inc. v. Becton Dickinson & Co., 842 F.3d 883, 894–95 (5th Cir. 2016)). Defendant asserts

  that there is still no evidence that it treats Lyme disease patients. Id. Defendant further argues that

  Plaintiffs passing mention of an antitrust market for “Lyme treatment guidelines” has no more

  viability, as Defendant publishes Lyme disease guidelines for free, as do numerous other

  organizations—at least six other sets of guidelines are in the record here. Id. at 18 (citing Docket

  No. 373 at 22), 19 n.6. Defendant argues that monopoly power would be nonsensical in this

  context, as a monopolist has the “power to control prices or exclude competition.” Id. at 19 (citing

  United States v. Grinnell Corp., 384 U.S. 563, 571 (1966)). But there are no prices for treatment

  guidelines and no barriers to others issuing guidelines. Id. As to the one document Plaintiffs cite,

  Defendant argues that it does nothing to support Plaintiffs’ claims, as the report states that “for

  patients with persistent symptoms associated with Lyme disease, almost all . . . select practitioners

  who follow the guidelines of ILADS. Very few (6%) of these same patients report being treated

  by infectious disease physicians who follow only the IDSA guidelines.” Id. (citing Docket No.

  386-8 at 70).

         Defendant finally replies that Plaintiffs have no evidence that the IDSA Guidelines actually

  are unreasonable restraints. Id. (citing Docket No. 373 at 23). Defendant further contends that

  Plaintiffs rely on inapposite cases where actual market participants orchestrated conspiracies to



                                              Page 15 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 16 of 20 PageID #: 10006




  secretly infiltrate the standard-setting organization in order to draft guidelines designed to prevent

  new competitors from entering the market. Id. (citing Am. Soc. of Mech. Eng’rs, 456 U.S. at 560–

  61 (finding a company’s VP secretly ghostwrote the document and got an unaffiliated ASME

  official to sign it); Allied Tube, 486 U.S. at 496 (finding a company recruited hundreds of new

  members to rig the vote on a new guideline)). In fact, Defendant argues, Plaintiffs admit that the

  Insurance Defendants began denying long-term treatment in the mid-1990’s, yet present no

  evidence that the publication of the IDSA Guidelines actually had any effect on this pre-existing

  practice. Id. at 21 (citing State Oil Co. v. Khan, 522 U.S. 3, 10 (1997)). Indeed, the only evidence

  Plaintiffs proffer of the IDSA Guidelines impact is a letter to the editor making the uncorroborated

  statement that “[unnamed] insurance companies have used these guidelines to justify their

  restrictive coverage of long-term antibiotic treatment.” Id. (citing Docket No. 373 at 15).

  Defendant contends that this is inadmissible. Id.

  III.   Analysis

         To survive summary judgment after a movant “identif[ies] those portions of the pleadings,

  depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

  which it believes demonstrate the absence of a genuine issue of material fact,” Celotex, 477 U.S.

  at 323, the nonmovant must bear the burden of establishing otherwise by supporting its contentions

  with some evidence. Geiserman, 893 F.2d at 793 (citing id. at 324); Anderson, 477 U.S. at 248

  (holding that the non-moving party cannot “rest upon mere allegations or denials of [the] pleading

  but must set forth specific facts showing there is a genuine issue for trial”). But Plaintiffs fail to

  produce any summary judgment evidence to support their antitrust claims.

         After almost three years of discovery, Plaintiffs do not point to a single communication

  between Defendant and the Insurance Defendants—let alone any large fees—to support Plaintiffs’



                                             Page 16 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 17 of 20 PageID #: 10007




  allegations of a conspiracy. Even assuming that the two pieces of evidence Plaintiffs have relied

  on from the start of this case are admissible summary judgment evidence—Burrascano’s testimony

  from 1993, seven years prior to the first set of IDSA Guidelines issuing, and the Connecticut

  Attorney General’s press release—neither identifies a single agreement or payment between the

  Insurance Defendants, the Doctors and Defendant. Thus, viewing the evidence in the light most

  favorable to them as the nonmovant, Plaintiffs have not adduced any affirmative evidence in

  response to Defendant’s motion for summary judgment to support their allegations of a conspiracy

  to deny the existence of chronic Lyme disease in exchange for payment.

          Further, to survive summary judgment in an antitrust case5 when relying on circumstantial

  evidence, Plaintiffs bear the burden of “present[ing] evidence ‘that tends to exclude the possibility’

  that the alleged conspirators acted independently . . . [and] must show that the inference of

  conspiracy is reasonable in light of the competing inferences of independent action or collusive

  action that could not have harmed respondents.” Matsushita, 475 U.S. at 588; see also Golden

  Bridge Tech., 547 F.3d at 273 (“It is not sufficient under Matsushita for [Plaintiff] to simply

  propose conceivable motives for conspiratorial conduct; [Plaintiff’s] evidence must tend to show

  that the possibility of independent conduct is excluded.”). An antitrust claim must also show “a

  conscious commitment to a common scheme designed to achieve an unlawful objective.”

  Marucci, 751 F.3d at 374 (quoting Monsanto Co. v. Spray–Rite Serv. Corp., 465 U.S. 752, 764

  (1984)); see also H & B Equip., 577 F.2d at 245 (“To establish [a party’s] complicity, the evidence

  must warrant a finding that [the conspiring parties] had a ‘meeting of minds in an unlawful

  arrangement.’x”). And “if there is not sufficient evidence of a conspiracy to support a Section 1


  5
    The Fifth Circuit has held that in antitrust cases “[w]e no longer maintain that summary judgment is especially
  disfavored in categories of cases. Stearns’ attempt to invoke earlier cases in which we suggested that summary
  judgment should be shunned when complex antitrust claims are involved thus fails.” Stearns Airport Equip. Co. v.
  FMC Corp., 170 F.3d 518, 521 (5th Cir. 1999) (citation omitted).

                                                  Page 17 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 18 of 20 PageID #: 10008




  claim, then there is not sufficient evidence of a conspiracy to support a Section 2 claim [under a

  theory of joint monopolization].” Stewart Glass, 17 F.Supp.2d at 657.

         An antitrust plaintiff must also present evidence to establish an antitrust market. See Shah,

  985 F.3d at 454 (“Whether a relevant market has been identified is usually a question of fact;

  however, in some circumstances, the issue may be determined as a matter of law. If [Plaintiff]

  fails to define his proposed relevant market with reference to the rule of reasonable

  interchangeability and cross-elasticity of demand, or alleges a proposed relevant market that

  clearly does not encompass all interchangeable substitute products even when all factual inferences

  are granted in [his] favor, the relevant market is legally insufficient. That is, in order for

  [Plaintiff’s] definition to be legally sufficient, it must include all commodities reasonably

  interchangeable by consumers for the same purposes.” (citation omitted)). In a relevant market, a

  monopolist has “the power to control prices or exclude competition.” Grinnell, 384 U.S. at 571.

  And “[t]he offense of monopolization requires that the defendant dominate the relevant market,”

  meaning that—absent special circumstances—“a defendant must have a market share of at least

  fifty percent before he can be guilty of monopolization.” Domed Stadium Hotel, 732 F.2d at 489.

         Assuming arguendo that Plaintiffs here have properly identified and supported the market

  for the treatment of Lyme disease as an antitrust market, they cannot meet their burden to survive

  summary judgment on their antitrust claims. As discussed above, Plaintiffs do not present

  evidence that gives rise to a genuine issue of fact of an agreement between the alleged conspirators.

  See Marucci, 751 F.3d at 374. Nor do they present evidence that tends to exclude the possibility

  of independent conduct on the part of Defendant; instead, they offer merely speculation,

  conclusory assertions and attorney argument. See Golden Bridge Tech., 547 F.3d at 273; see also

  Sojitz Energy Venture, Inc. v. Union Oil Co. of California, 394 F. Supp. 3d 687, 714 (S.D. Tex.



                                             Page 18 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 19 of 20 PageID #: 10009




  2019) (citing Velasco v. Cameron Cty., 721 F. App’x 387, 388–89 (5th Cir. 2018); Blue Spike,

  LLC v. Audible Magic Corp., No. 6:15-CV-584, 2016 WL 3653516, at *4 (E.D. Tex. May 31,

  2016) (“Conclusory assertions and attorney argument are insufficient to defeat summary

  judgment.”)). Further, there is no evidence that Defendant actually participates in the market for

  the treatment of Lyme disease as a monopolist—let alone controls fifty percent of that market. See

  United Farmers Agents, 89 F.3d at 236 (finding that a proposed market fails because defendant

  did not sell services in that market but provided a free product); Domed Stadium Hotel, 732 F.2d

  at 489. Defendant promulgates free guidelines for doctors about treating Lyme diseases and is one

  of many groups to do so. See Docket No. 357-3 at 2. Defendant does not treat patients for Lyme

  disease and is not an insurance company that pays for those treatments.               Under these

  circumstances, it is implausible that Defendant controls fifty percent of the Lyme disease treatment

  market. Plaintiffs’ antitrust claims thus fail. See Stewart Glass, 17 F.Supp.2d at 657.

         The time for speculation on what may have occurred has passed. Because Plaintiffs cannot

  provide evidence that Defendant formed an agreement with the Doctors and the Insurance

  Defendants to create and enforce arbitrary guidelines for the treatment of Lyme disease, that

  Defendant received money from the Insurance Defendants in furtherance on the alleged

  conspiracy, or that Defendant participates in or controls fifty percent of the proposed antitrust

  market, there is no genuine issue of fact remaining for trial on Plaintiffs’ antitrust violations

  allegation. Defendant IDSA’s Motion for Summary Judgment on Plaintiffs’ RICO and Antitrust

  Claims (Docket No. 357) is thus GRANTED. It is

         ORDERED that Plaintiffs’ antitrust claims (Docket No. 361 at 49–52) are DISMISSED

  WITH PREJUDICE.




                                            Page 19 of 20
Case 5:17-cv-00190-RWS Document 407 Filed 09/01/21 Page 20 of 20 PageID #: 10010




         So ORDERED and SIGNED this 1st day of September, 2021.




                                                   ____________________________________
                                                   ROBERT W. SCHROEDER III
                                                   UNITED STATES DISTRICT JUDGE




                                   Page 20 of 20
